United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-3252
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Jonathan Jones,                         *
                                        *       [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: June 27, 2012
                                Filed: July 13, 2012
                                 ___________

Before MURPHY, ARNOLD, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Jonathan Jones appeals the district court’s1 order committing him to the
custody of the Attorney General under 18 U.S.C. § 4246, which provides for the
hospitalization of a person due for release but found--after a hearing, by clear and
convincing evidence--to be suffering from a mental disease or defect as a result of
which his release would create a substantial risk of bodily injury to another person
or serious damage to the property of another. To warrant such commitment, the

      1
       The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Franklin L.
Noel, United States Magistrate Judge for the District of Minnesota.
government further needed to establish the absence of suitable state placement, a
factor that Mr. Jones does not contest on appeal. Instead, he challenges the causal
nexus between his mental disease or defect and his alleged dangerousness.

        Following careful review, we conclude that the district court’s findings are not
clearly erroneous. See United States v. Williams, 299 F.3d 673, 676 (8th Cir. 2002)
(factual finding is clearly erroneous when reviewing court is left with definite and
firm conviction that a mistake has been made). In particular, the record establishes
that Mr. Jones suffers from mild to moderate mental retardation, an antisocial
personality disorder with borderline features, and other potential or provisionally
diagnosed disorders; and that he has a long history of dangerous behaviors, both self-
injurious and aggressive towards others. In addition, a mental health professional
testified at the hearing that it could not be known which of Mr. Jones’s behaviors
resulted from his personality disorder and which resulted from his mental retardation
with its attendant poor problem solving and primitive functioning; and that the
synergistic effect of his mental conditions, along with his transmittable medical
condition, created the substantial risk of dangerousness. See 18 U.S.C. § 4246(d);
Williams, 299 F.3d at 676-77 (commitment upheld where individual suffered from
personality disorder with antisocial and narcissistic traits, as well as delusional
disorder); United States v. Henley, 8 F. Supp. 2d 503, 503-08 (E.D.N.C. 1998)
(antisocial and borderline personality disorders, in combination with impaired ability
to control violent behavior, supported finding of mental disease or defect under
§ 4246).

      Accordingly, the judgment is affirmed.
                      ______________________________




                                          -2-